       Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 1 of 10



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION

TEXAS ENTERTAINMENT                    §
ASSOCIATION, INC.,                     §
Plaintiff,                             §
                                       §
v.                                     § Civil Action No. 1:17–cv–594–DAE
                                       §
GLENN HEGAR,                           §
Comptroller of Public Accounts         §
of the State of Texas,                 §
Defendant.                             §

                    DEFENDANT’S CLOSING BRIEF

      On October 22 and 23, 2019, this Court heard evidence and argument at

a bench trial on Plaintiff Texas Entertainment Association’s (TEA)

constitutional challenges to Amended Comptroller Rule 3.722(a)(1), the

clothing definition. 34 Tex. Admin. Code § 3.722(a)(1). Defendant Glenn Hegar,

Comptroller of Public Accounts of the State of Texas (Comptroller), submits

this closing argument in support of denying TEA the relief it seeks.

I.    The clothing definition does not violate equal protection.

      TEA asserts that “[t]he Comptroller’s targeted enforcement and

application of the Amended Rule against Non-SOB Businesses featuring latex

entertainment, without enforcing the rule or assessing the $5 Fee against other

businesses featuring ‘nude’ entertainment within the meaning of the $5 Fee

Statute, constitutes a violation of equal protection.” ECF No. 1, at 9. Yet, it
       Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 2 of 10



presented no evidence at trial to support its contention that its members are

being treated differently than other types of businesses providing live nude

entertainment. TEA’s failure to support its claim with anything more than

speculation and conjecture is fatal to its entitlement to relief on equal

protection grounds.

      The businesses at issue here do not touch upon a suspect class. And, TEA

failed even to show that the businesses it alleged did not receive SOB fee

assessments were similarly situated to its members. A music concert where

the entertainer has no contact with the audience is not similarly situated to a

gentleman’s club where customers make contact with the entertainers,

including through table and lap dances. The same applies to professional

cheerleaders in a football or basketball arena, where minors are permitted

unlike the establishments of TEA’s gentleman’s club members. Notably, these

businesses do not necessarily meet all of the criteria of the SOB fee statute,

further differentiating them from TEA gentleman’s club members.

      Furthermore,    even   assuming       for   argument   purposes   that   the

Comptroller did not assess particular businesses SOB fees, that could be due

to a multitude of factors including the judicious application of limited

enforcement resources of the Comptroller, or the prosecution of what the

agency deemed to be the most flagrant violators of the law. See U.S. v. Tibbetts,

646 F.2d 193, 195 (5th Cir. 1981) (“valid interest in punishing violators who

                                        2
       Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 3 of 10



flagrantly and vocally break the law”). TEA did not show any invidious

discrimination by the Comptroller done in bad faith––nor was there any. See,

id. (“he must then show that the government’s discriminatory selection of him

for prosecution has been invidious or done in bad faith”). The fact remains that

there will always be some businesses that fail to remit their lawfully owed

assessments despite the Comptroller’s best efforts to enforce Texas law.

      The Comptroller is charged by the Texas Legislature with assessing,

collecting, and enforcing taxes. Tex. Gov’t Code § 403.011. Such authority

extends to the SOB fee. Tex. Bus. & Com. Code § 102.056. Amended Rule

3.722(a)(1) applies the SOB fee statute, Texas Business and Commerce Code

section 102.052, which is aimed at the negative secondary effects of live nude

entertainment performed in the presence of alcohol. Combs v. Texas Entm’t

Assoc., 347 S.W.3d 277, 286–87 (Tex. 2011).

      Amended Comptroller Rule 3.722(a)(1) was promulgated to include a

definition of clothing, which is not defined by the SOB fee statute, “that

conforms to the commonly understood meaning of the term….” Defendant’s

Exhibits 1, 2. The Comptroller further stated that the Amended Rule “will

facilitate uniform enforcement of the Sexually Oriented Business Fee statute.”

Id. The amendment of Rule 3.722(a)(1) is rationally related to the legitimate

government purposes of administering state law, protecting the state fisc, and



                                       3
       Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 4 of 10



ameliorating the negative secondary effects of live nude entertainment in the

presence of alcohol. Texas Entm’t Assoc., 347 S.W.3d at 286–87.

      While TEA has not shown that strict scrutiny should apply here given

the lack of disparate treatment of similarly situated businesses, the Amended

Rule survives even such an analysis. Preventing sexual assault is a compelling

government purpose and collected SOB fees are deposited into the sexual

assault program fund. Tex. Bus. & Com. Code § 102.054. The revenue in the

fund is used for human trafficking enforcement, preventing sexual assault, and

improving services for sexual assault and human trafficking victims. Tex. Gov’t

Code § 420.008. Discouraging alcohol consumption in the presence of live nude

entertainment is necessary to reduce the number of sexual assaults on workers

in sexually oriented businesses.

      Amended Rule 3.722(a)(1), the clothing definition, is generally

applicable. There is no evidence that the Comptroller enforces the sexually

oriented business fee or applies the clothing definition differently among

similarly situated sexually oriented businesses. TEA has not met its burden of

proof. This Court should deny TEA relief on its equal protection claim.

II.   Because the plain language of the SOB fee statute is clothing
      dependent, it provided fair notice and the Rule thus does not
      implicate due process retroactivity concerns.

      TEA urges the Court that its members are being subjected to retroactive

application of the Amended Rule in violation of due process. It claims “[t]he

                                      4
       Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 5 of 10



Amended Rule is an unconstitutional retroactive law that substantially

impairs contractual relationships and does not serve a significant and

legitimate government purpose reasonably related to the Amended Rule and

violates the TEA and its members’ rights to due process.” ECF No. 1, at 5.

      The SOB fee, Texas Business and Commerce Code section 102.052,

became effective January 1, 2008. In relation to the SOB fee, the Texas

Business and Commerce Code defines nude in the sexually oriented business

fee statute as “entirely unclothed; or clothed in a manner that leaves uncovered

or visible through less than fully opaque clothing any portion of the breasts

below the top of the areola of the breasts, if the person is female, or any portion

of the genitals or buttocks.” Tex. Bus. & Com. Code § 102.051(1). It does not

define “clothed” or “clothing” as those terms are used in relation to Sexually

Oriented Businesses. Id.

      Ray Langenberg testified that while he was working as taxpayer

representative in 2015, he was informed by Karey Barton, Director of Tax

Administration for the Comptroller, that paint-on latex would not comply with

the state SOB fee statute. 1 RR 99–101. Cindy Williams, a former Comptroller

auditor who changed employment in August 2016, testified that during her

time with the Comptroller’s office she took the position that latex was not

clothing in assessing SOB fees. Id. at 114–15. Paul Zavala, who worked as an

enforcement officer for the Comptroller dealing with the SOB fee in 2015,

                                        5
       Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 6 of 10



testified that the latex at issue did not qualify as clothing under the SOB fee

statute. Id. at 134–35, 140–41, 2 RR 7, 14–15, 28.

      The October 28, 2016 Texas Register statement announcing the proposed

amendment to Rule 3.722 and the January 20, 2017 Texas Register statement

promulgating the rule both stated the addition of a definition of clothing was

“to memorialize the comptroller’s existing interpretation of what constitutes

clothing….” Defendant’s Exhibit 1, 2. Publication in the Texas Register

constitutes sufficient notice of an amended administrative rule under Texas

law. See Tex. Gov’t Code §§ 2001.025, 2001.036, 2002.054.

      The October 26, 2016 Texas Register statement also included that the

definition “is a proper construction of the statute and articulates what has

always been the law.” Defendant’s Exhibit 1. The plain meaning of “clothing”

excludes latex body paint––a substance, not an item of dress that can be hung

on a hanger or put in a drawer. It is the equivalent of saying that shaving

cream is not a shirt––an unambiguous proposition of common understanding.

Ordinarily, such concepts do not have to be restated for persons to recognize

the common usage. But in this case, some businesses were confusing coverage-

dependent local ordinances with the clothing-dependent SOB statute. So the

Comptroller responded with a rule explicitly confirming that substances (like

latex paint, foam, wax, or gels), are not clothing, even if those substances cover

body parts. The covering/clothing distinction, however, flows from the statute

                                        6
        Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 7 of 10



not the rule. The rule merely reflects that the statute means what it says, and

that taxpayers should not conflate it with different language from other

contexts.

       The statute itself provided sufficient notice to business operators of what

is or is not “nude” when it was passed in 2007. While some gentleman’s club

operators may have confused coverage-dependent local ordinances with the

clothing-dependent SOB fee statute, that does not create a due process

violation by the State. TEA has not met its burden of proof to show that its

members’ due process rights were violated by retroactive application of a new

law.

III.   Comptroller Rule 3.722(a)(1) is not overbroad.

       TEA urges the Court to find Rule 3.722(a)(1) overbroad. ECF No. 1, at 8.

It asserts that “because it purports to tax both nude and non-nude (in the

colloquial sense) entertainment, the Amended Rule is impermissibly overbroad

because it risks regulating the speech of others not before the court in a manner

that is unconstitutional.” Id. The Court should deny TEA the relief it seeks

because it has not proven that Amended Rule 3.722(a)(1) is overbroad.

       Amended Rule 3.722(a)(1), defining clothing, is narrowly tailored to

serve compelling state interests. The State of Texas has a substantial interest

in ameliorating the negative secondary effects of live nude entertainment

performed where alcohol is consumed and in protecting the state fisc.

                                        7
       Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 8 of 10



      In Baby Dolls Topless Saloons, Inc. v. City of Dallas, Tex., the Fifth

Circuit held that a city zoning ordinance requiring female performers to wear

bikini tops to avoid “sexually oriented business” zoning classification was not

overbroad. 295 F.3d 471, 482–84 (5th Cir. 2002). “[W]here conduct and not

merely speech is involved, ... the overbreadth of a statute must not only be real,

but substantial as well, judged in relation to the statute’s plainly legitimate

sweep.” Id. at 482 (quoting Broadrick v. Oklahoma, 413 U.S. 601 (1973)).

      Amended Rule 3.722(a)(1) does not even go as far as the ordinance at

issue in Baby Dolls as it has no requirement of what a performer may or may

not wear. And, TEA has not shown the clothing definition is actually overbroad

or that any such overbreadth is substantial. Id. The Court should reject TEA’s

overbreadth claim and enter judgment in favor of the Comptroller on this issue.

                                CONCLUSION

      The Comptroller respectfully requests that TEA be denied the relief it

seeks on its equal protection, due process, and overbreadth claims. The court

should enter judgment in favor of the Comptroller and order that TEA take

nothing on these claims.

                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     JEFFREY C. MATEER
                                     First Assistant Attorney General

                                        8
       Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 9 of 10



                                    DARREN L. MCCARTY
                                    Deputy Attorney General
                                    for Civil Litigation

                                    JACK HOHENGARTEN
                                    Chief, Tax Division

                                    s/ *Melissa L. Hargis
                                    MELISSA L. HARGIS*
*Lead Counsel                       Assistant Attorney General
                                    State Bar No. 24055766
                                    Melissa.Hargis@oag.texas.gov

                                    MICHAEL ABRAMS
                                    Assistant Attorney General
                                    State Bar No. 24087072
                                    Michael.Abrams@oag.texas.gov

                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 463–2002
                                    Facsimile No. (512) 478–4013

                                    ATTORNEYS FOR DEFENDANT

                       CERTIFICATE OF SERVICE

      I do hereby certify that on December 2, 2019, I electronically filed the

foregoing pleading with the Clerk of the Court for the U.S. District Court,

Western District of Texas, using the electronic case-filing system of the Court.

The electronic case-filing system sent a “Notice of Electronic Filing” to the

following attorneys of record, who consented in writing to accept this Notice as

service of this document by electronic means:

Benjamin Allen
Wallace & Allen, LLP
440 Louisiana, Suite 1500
Houston, Texas 77002

                                       9
      Case 1:17-cv-00594-DAE Document 81 Filed 12/02/19 Page 10 of 10



Tel: (713) 227-1744
Fax: (713) 227-0104
Email: ballen@wallaceallen.com

Casey T. Wallace
Wallace & Allen, LLP
440 Louisiana, Suite 1500
Houston, Texas 77002
Tel: (713) 227-1744
Fax: (713) 227-0104
Email: cwallace@ wallaceallen.com

William X. King
Wallace & Allen, LLP
440 Louisiana, Suite 1500
Houston, Texas 77002
Tel: (713) 227-1744
Fax: (713) 227-0104
Email: wking@wallaceallen.com

                                    s/ Melissa L. Hargis
                                    MELISSA L. HARGIS
                                    Assistant Attorney General




                                     10
